I concur in what Justice ALEXANDER has here said, but I am also of the opinion that it is not necessary to determine the constitutionality vel non of this statute for if it is valid its "respect for the flag" provision was not here violated. The language used, and that which the appellant here taught, must be such as "reasonably tends to create an attitude of stubborn refusal to salute, honor or respect the flag." The word "stubborn," which qualifies the word "refusal," must be given some effect. One of the definitions given by the lexicographers thereto, and which its context requires to be given here, is: "unreasonably unyielding." State v. Butler, 96 Or. 219, 186 P. 55. The reason given by this appellant for not himself saluting the flag and teaching others that it is wrong to do so, is based on his interpretation of the Holy Scriptures, according to which such a salute is an act of obeisance to a graven image forbidden by the First and Second Commandments and his belief that these Commandments are still in force. A most "reasonable reason" for not giving the salute. We may differ with the appellant in his interpretation of these Commandments, and I personally do, nevertheless that is a matter for his own determination and not for the determination of the judges of this or any other court.
Alexander and Anderson, JJ., concur in this opinion. *Page 74